Citation Nr: 1402155	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected left ankle bimalleolar fracture status-post repair and posttraumatic arthritis.

2.  Entitlement to a total disability rating based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

A total disability rating based on individual unemployability (TDIU) is part of increased rating claims where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During VA examinations, such as his May 2012 VA examination, the Veteran indicated he was forced to retire from law enforcement due to his ankle.  He further indicated in his March 2012 substantive appeal form that he went back to school to teach history, but found that he would be unable to teach due to the prolonged standing required.  As the issue of TDIU is "part and parcel" of a claim for an increased rating, the issue of entitlement to a TDIU is before the Board.  Id. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran claims his left ankle is worse than currently rated and precludes him from working.  

The Veteran was last afforded a VA examination in September 2012.  The new evidence received since that time indicates the Veteran's left ankle condition has worsened in severity.  In January 2013, the Veteran's private physician, Dr. Leitke, indicates the Veteran's symptoms improve while wearing a supportive boot, which he indicated suggested that the Veteran would be a good candidate for ankle fusion.  In light of the Veteran's symptoms, Dr. Leitke recommended exploring ankle fusion with another qualified surgeon.  VA outpatient treatment records through July 2013 also indicate ongoing treatment for left ankle pain, swelling, and weakness.  A January 2012 VA outpatient treatment record similarly recommends a left ankle fusion and the Veteran's desire to go forward with a fusion.  The Veteran testified before the Board in March 2013 that his last left ankle surgery was in March 2012, but an ankle fusion could be in the near future.   

In light of this new evidence, the RO must obtain any and all recent private and VA outpatient treatment records, to include surgical records, to the extent they exist. 

The Veteran believes his left ankle limitations are equivalent to ankylosis, and thus should be rated accordingly.  In addition to a possibly worsened condition, a new VA examination is warranted to reconcile the functional limitations of the Veteran's left ankle in comparison with the diagnostic criteria.

As noted in the introduction, the Veteran also claims his left ankle forced him to retire from his job in law enforcement and, in fact, precludes him from any other gainful employment.  As such, a claim of TDIU is raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for TDIU is "inextricably intertwined" with the other claim being remanded here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  The issue must be adjudicated only after full development and adjudication of the Veteran's increased rating claim. 

In a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Additionally, the Veteran should be provided with an updated notice letter for the issue on remand.

Accordingly, the case is remanded for the following action:

1.  The RO must inform the Veteran of the statutory and regulatory notice and duty to assist provisions regarding the issue of TDIU on appeal.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since January 2013.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must request all treatment records from the VA Medical Center since July 2013.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded an appropriate orthopedic VA examination to assess the current severity of his left ankle disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must conduct full range of motion studies on the service-connected left ankle disability.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left ankle disability.  

The examiner must also state if there is ankylosis or functional limitation analogous to ankylosis.  If so, the degree of ankylosis must be specified in terms of plantar flexion and dorsiflexion limitations.  The examiner is also asked to resolve whether the Veteran's surgical history is analogous to a total ankle replacement and residuals thereof.  The report must be typed.

4.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities of the left ankle disability, left ankle scar, and residuals of fractured right long and ring fingers render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including the issue of entitlement to a TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

